[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             APR 18, 2007
                              No. 06-15270                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                D. C. Docket No. 06-00001-CR-OC-10-GRJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

WEIMAR COIME-SANCHEZ,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (April 18, 2007)

Before ANDERSON, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant Weimar Coime-Sanchez appeals his concurrent 151-month
sentences for conspiracy to possess and possession with intent to distribute five or

more kilograms of cocaine while aboard a vessel subject to United States

jurisdiction in violation of 46 U.S.C. App. § 1903(a), (g), and (j),1 21 U.S.C.

§ 960(b)(1)(B)(ii), and 18 U.S.C. § 2. Coime-Sanchez argues on appeal that (1)

the district court erred in refusing to grant him a minor role reduction and (2) his

sentence was greater than necessary under 18 U.S.C. § 3553(a) or is otherwise

unreasonable.

                                              I.

       We review the district court’s determination of a defendant’s role in an

offense for clear error. United States v. De Varon, 175 F.3d 930, 938 (11th Cir.

1999) (en banc). The district court has “considerable discretion in making this

fact-intensive determination.” United States v. Boyd, 291 F.3d 1274, 1277-78

(11th Cir. 2002). The defendant bears the burden of proving his minor role by the

preponderance of the evidence. De Varon, 175 F.3d at 939.

       In determining a defendant’s role, the district court must first “measure the

defendant’s role against [his] relevant conduct.” De Varon, 175 F.3d at 934. “In

other words, the district court must assess whether the defendant is a minor or



       1
        The appendix to Title 46 containing the subject provisions was repealed effective
October 6, 2006, and reenacted as 46 U.S.C. §§ 70503 and 70506, respectively, with no relevant
changes. See Pub. L. No. 109-134, 120 Stat. 1485.

                                               2
minimal participant in relation to the relevant conduct attributed to the defendant in

calculating [his] base offense level.” Id. at 941. We have not established a per se

rule as to whether a drug courier is or is not entitled to a minor role reduction but

have said that “when a drug courier’s relevant conduct is limited to [his] own act of

importation, a district court may legitimately conclude that the courier played an

important or essential role in the importation of those drugs.” Id. at 942-43.

Furthermore, in the drug courier context, “the amount of drugs imported is a

material consideration in assessing a defendant’s role in [his] relevant conduct”

and, in some cases, could be dispositive. Id. at 943.

      Although analysis under the first principle may be dispositive in the court's

determination of the defendant's role, the district court may also measure the

defendant's culpability in comparison to that of other participants in the relevant

conduct attributed to the defendant. Id. at 944. When measuring a defendant’s

conduct against other participants’ conduct, a district court may consider only

those participants who are identifiable by the evidence and who were involved in

the relevant conduct for which the defendant was convicted. Id. “The fact that a

defendant’s role may be less than that of other participants engaged in the relevant

conduct may not be dispositive of [his] role in the offense, since it is possible that

none are minor or minimal participants.” Id. “[T]he district court must determine



                                           3
that the defendant was less culpable than most other participants in [his] relevant

conduct.” Id. (emphasis in original).

      Here, the record demonstrates that Coime-Sanchez’s relevant conduct was

identical to his actual conduct, a large amount of cocaine (almost 3,000 kilograms)

was involved, and, except for the captain, nothing in the record indicated that

Coime-Sanchez was less culpable than other crew members on the vessel. Thus,

we conclude that he was not less culpable than the other participants in the

conspiracy and the district court’s denial of a role reduction was not clearly

erroneous.

                                          II.

      Coime-Sanchez next argues that, because of his lack of interest in or control

over the drugs, the 151-month sentence was greater than necessary to satisfy the

factors under 18 U.S.C. § 3553(a). He also notes that a sentence should be

reviewed for reasonableness.

      When reviewing a sentence imposed by the district court, we must first

ensure that the district court correctly calculated the guideline range. United States

v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005). Then, we review the sentence

for reasonableness in light of the factors set forth in 18 U.S.C. § 3553(a). Id. at

1246. We review only the final sentence, rather than individual decisions made



                                           4
during the sentencing process. Id. at 1245. “Review for reasonableness is

deferential.” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

Furthermore, although a sentence within the guideline range is not per se

reasonable, “when the district court imposes a sentence within the advisory

Guidelines range, we ordinarily will expect that choice to be a reasonable one.” Id.

Additionally, the sentence’s relation to the statutory maximum may indicate

reasonableness. See Winingear, 422 F.3d at 1246 (comparing the sentence

imposed to the statutory maximum in determining its reasonableness).

      A sentencing court is charged with imposing a sentence that is “sufficient,

but not greater than necessary” to reflect the seriousness of the offense, afford

deterrence, protect the public from further crimes of the defendant, and provide the

defendant with educational or vocational training, medical care or other treatment.

18 U.S.C. § 3553(a)(2). Furthermore, under § 3553(a), a court should consider,

inter alia, (1) the nature and circumstances of the offense and the history and

characteristics of the defendant, (2) the need for the sentence imposed to reflect the

seriousness of the offense, deter criminal conduct, and protect the public from

further crimes of the defendant, (3) the kinds of sentences available, (4) the

sentencing guidelines, and (5) the need to avoid unwarranted sentence disparities

among similar defendants. 18 U.S.C. § 3553(a). The district court does not need



                                           5
to explicitly consider every factor from § 3553(a) on the record; some indication in

the record that the court adequately and properly considered appropriate factors in

conjunction with the sentence will be sufficient. United States v. Scott, 426 F.3d
1324, 1329 (11th Cir. 2005).

      Because the record demonstrates that the district court accurately calculated

the sentencing guidelines range, considered the § 3553(a) factors, and sentenced

Coime-Sanchez well below the statutory maximum and within the guideline range,

we conclude that Coime-Sanchez’s sentences were reasonable. Accordingly, we

affirm his sentences.

      AFFIRMED.




                                          6